 

| USDC SDNY
{DOCUMENT

gact roYT
Pa TALLY } rv u

   
 
   
  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

een aT ge a A BL tes a A

 

 

 

 

 

 

 

ee x
DR. AMINA HASSAN, :
Plaintiff,
: 19 Civ. 5161(LAP)
VV. :
: ORDER
STATION 10 LLC, et al., :
Defendants. :
a x

LORETTA A. PRESKA, Senior United States District Judge:

In light of the mediator’s informing the Court that the
case has settled, the Clerk of the Court shall mark this action
closed, subject to reopening within 30 days if the settlement is

not effected, and all pending motions denied as moot.

 

SO ORDERED.

Dated: New York, New York
November &, 2018

 

LORETTA A. PRESKA
Senior United States District Judge

 
